FILED
                             FOR PUBLICATION                       MAY 09 2006

                                                              CATHY A. CATTERSON, CLERK
                   UNITED STATES COURT OF APPEALS                U.S. COURT OF APPEALS



                          FOR THE NINTH CIRCUIT


MERRILL LYNCH, PIERCE, FENNER                  No. 04-16401
AND SMITH, INCORPORATED, a
corporation organized and existing under       D.C. No. CV-00-00595-MLR
the laws of the State of Delaware with its
principal place of business in New York,
New York,                                      ORDER AMENDING
                                               OPINION
         Plaintiff - Appellee,

 v.

ENC CORPORATION; SUNTRUST
INVESTMENT CO., S.A., a corporation
organized and existing under the laws of
Switzerland with an address at rue de
Jargonnant 2, P.O. Box 76, 1211 Geneva 6,
Switzerland; JOHN K. BURNS, a citizen
of the United States, with an address at 300
Wacker Drive, Suite, 900, Chicago,
Illinois, 60606; THE ESTATE OF
FERDINAND E. MARCOS; IMELDA R.
MARCOS; FERDINAND R. MARCOS,
JR.; MARIA IMELDA MARCOS; IRENE
MARCOS ARANETA; FRONTIER RISK
CAPITAL MANAGEMENT, L.C.C., a
limited liability company organized and
existing under the laws of the States of
Nevada, with a registered office at 6100
Neil Road, Suite 500, Reno, NV. 89511
and an address at 300 Wacker Drive, Suite
900, Chicago, IL 60606; GROSVENOR
CAPITAL LTD., a company organized and
existing under the law of the United
Kingdom, with an address at Grosvenor
Gardens House, Suite 117, 35-37
Grosvenor Gardens, London SW1 W OBS,
United Kingdom; THE ESTATE OF
ROGER ROXAS; GOLDEN BUDHA
CORPORATION, a corporation organized
and existing under the laws of the State of
Georgia, with a registered office at 710
West First Street, Blue Ridge, Georgia
30513, and a mailing address at 260
Carrollton St., Buchanan, GA 30113,

         Defendants,

      and,

ARELMA, INC., a corporation organized
and existing under the laws of Panama
with a permanent address at Ave. Justo
Alosemena y Calle 41 Este, No. 40-59 Pte
al Colegio Immeculada, Panama 1.Rep.de
Panama, and a mailing address at c/o
Suntrust Investment Co.S.A., ru de
Jargonnant 2, P.O. Box 76, 1211 Geneva 6,
Switzerland;,

         Defendant - Appellant,

MARIANO J. PIMENTAL, on behalf of
himself and all other persons similarly
situated;,

         Defendant - Appellee,

PHILIPPINE NATIONAL BANK,
         Defendant - Appellant.



MERRILL LYNCH, PIERCE, FENNER                No. 04-16503
AND SMITH, INCORPORATED, a
corporation organized and existing under     D.C. No. CV-00-00595-MLR
the laws of the State of Delaware with its
principal place of business in New York,
New York,

         Plaintiff - Appellee,

 v.

ENC CORPORATION; ARELMA, INC., a
corporation organized and existing under
the laws of Panama with a permanent
address at Ave. Justo Alosemena y Calle
41 Este, No. 40-59 Pte al Colegio
Immeculada, Panama 1.Rep.de Panama,
and a mailing address at c/o Suntrust
Investment Co.S.A., ru de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing under
the laws of Switzerland with an address at
rue de Jargonnant 2, P.O. Box 76, 1211
Geneva 6, Switzerland; JOHN K. BURNS,
a citizen of the United States, with an
address at 300 Wacker Drive, Suite, 900,
Chicago, Illinois, 60606; THE ESTATE
OF FERDINAND E. MARCOS; IMELDA
R. MARCOS; FERDINAND R.
MARCOS, JR.; MARIA IMELDA
MARCOS; IRENE MARCOS ARANETA;
FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited
liability company organized and existing
under the laws of the States of Nevada,
with a registered office at 6100 Neil Road,
Suite 500, Reno, NV. 89511 and an
address at 300 Wacker Drive, Suite 900,
Chicago, IL 60606; GROSVENOR
CAPITAL LTD., a company organized and
existing under the law of the United
Kingdom, with an address at Grosvenor
Gardens House, Suite 117, 35-37
Grosvenor Gardens, London SW1 W OBS,
United Kingdom; THE ESTATE OF
ROGER ROXAS; GOLDEN BUDHA
CORPORATION, a corporation organized
and existing under the laws of the State of
Georgia, with a registered office at 710
West First Street, Blue Ridge, Georgia
30513, and a mailing address at 260
Carrollton St., Buchanan, GA 30113;
PHILIPPINE NATIONAL BANK,

         Defendants,

      and,

MARIANO J. PIMENTAL, on behalf of
himself and all other persons similarly
situated;,

         Defendant - Appellee,

REPUBLIC OF THE PHILIPPINES;
PRESIDENTIAL COMMISSION ON
GOOD GOVERNMENT, a government
agency of the Republic of the Philippines,

         Defendants - Appellants.
MERRILL LYNCH, PIERCE, FENNER                 No. 04-16538
AND SMITH, INCORPORATED, a
corporation organized and existing under      D.C. No. CV-00-00595-MLR
the laws of the State of Delaware with its
principal place of business in New York,
New York,

         Plaintiff - Appellee,

 v.

ENC CORPORATION; ARELMA, INC., a
corporation organized and existing under
the laws of Panama with a permanent
address at Ave. Justo Alosemena y Calle
41 Este, No. 40-59 Pte al Colegio
Immeculada, Panama 1.Rep.de Panama,
and a mailing address at c/o Suntrust
Investment Co.S.A., ru de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing under
the laws of Switzerland with an address at
rue de Jargonnant 2, P.O. Box 76, 1211
Geneva 6, Switzerland; JOHN K. BURNS,
a citizen of the United States, with an
address at 300 Wacker Drive, Suite, 900,
Chicago, Illinois, 60606; THE ESTATE
OF FERDINAND E. MARCOS; IMELDA
R. MARCOS; FERDINAND R.
MARCOS, JR.; MARIA IMELDA
MARCOS; IRENE MARCOS ARANETA;
FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited
liability company organized and existing
under the laws of the States of Nevada,
with a registered office at 6100 Neil Road,
Suite 500, Reno, NV. 89511 and an
address at 300 Wacker Drive, Suite 900,
Chicago, IL 60606; GROSVENOR
CAPITAL LTD., a company organized and
existing under the law of the United
Kingdom, with an address at Grosvenor
Gardens House, Suite 117, 35-37
Grosvenor Gardens, London SW1 W OBS,
United Kingdom; PHILIPPINE
NATIONAL BANK; REPUBLIC OF THE
PHILIPPINES; PRESIDENTIAL
COMMISSION ON GOOD
GOVERNMENT, a government agency of
the Republic of the Philippines,

         Defendants,

      and,

THE ESTATE OF ROGER ROXAS;
GOLDEN BUDHA CORPORATION, a
corporation organized and existing under
the laws of the State of Georgia, with a
registered office at 710 West First Street,
Blue Ridge, Georgia 30513, and a mailing
address at 260 Carrollton St., Buchanan,
GA 30113;,

         Defendants - Appellants,

MARIANO J. PIMENTAL, on behalf of
himself and all other persons similarly
situated,

         Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Hawaii
                     Manuel L. Real, District Judge, Presiding

                      Argued and Submitted March 14, 2005
                           San Francisco, California




  Before: NOONAN, THOMAS, Circuit Judges, and ROBART*, District Judge.


      The opinion filed on May 4, 2006, is amended as follows: on slip opinion

page 5038, lines 29-32, the following sentence is deleted: “The phrase ‘equity and

good conscience’ in our judicial usage is coterminous with the first opinions of the

United States Supreme Court. See Hollingsworth v. Ogle, 1 U.S. 257 (1788).”

      On slip opinion page 5038, line 29, the following sentence is added: “The

phrase ‘equity and good conscience’ in our judicial usage is coterminous with the

early opinions of the United States Supreme Court. See Elmendorf v. Taylor, 23

U.S. (10 Wheat.) 152, 181 (1825).”




      *
       The Honorable James L. Robart, United States District Judge for the
Western District of Washington, sitting by designation.